Citation Nr: 1415063	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-39 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle injury.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for neuropathy of the right lower extremity.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a left leg disorder.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for bilateral feet disorders, to include flatfeet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is remanded to the RO.  


REMAND

The Veteran has a right to request a hearing before the issuance of a Board decision.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.704 (2013); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

On the Veteran's September 2010 substantive appeal VA Form 9, the Veteran checked the box indicating he did not want a Board hearing.  In contrast, also in September 2010, but after receipt of the Veteran's VA Form 9, the Veteran's representative submitted a statement indicating, "The [V]eteran requests a Board of Veterans Appeals hearing for the left leg, bilateral flat feet, right ankle and neuropathy of the right lower extremity." 

Accordingly, a remand is necessary to clarify whether the Veteran in fact desires a Board hearing and, if so, to afford one to him.

Accordingly, the case is remanded for the following action:

The Veteran must be contacted to clarify whether he wants a hearing before the Board, and if so, whether he wants a videoconference hearing at the RO, a Travel Board hearing at the RO, or a hearing before the Board in Washington, DC.  Any such hearing requested must be scheduled for the issues on appeal.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

